TRADEMARK COLLATERAL SECURITY AGREEMENT
 
This Trademark Collateral Security Agreement (this “Agreement”) is made on the
16th day of October, 2012, by and between REIS SERVICES, LLC, a Maryland limited
liability company (“Borrower”) and CAPITAL ONE, NATIONAL ASSOCIATION (“Lender”).
 
BACKGROUND
 
Borrower and one or more other companies (collectively with Borrower, the
“Company”) have entered into a Loan and Security Agreement of even date herewith
(as amended, modified, restated or supplemented from time to time, the “Loan
Agreement”) with Lender providing for financial accommodations by Lender to
Company.  In order to induce Lender to execute and deliver the Loan Agreement,
Borrower agreed to execute and deliver to Lender this Trademark Collateral
Security Agreement (as amended, modified, restated or supplemented from time to
time, this “Agreement”).
 
NOW, THEREFORE, in consideration of the premises, Borrower and Lender hereby
agree as follows:
 
1. Defined Terms.  All capitalized terms used herein which are not otherwise
defined herein shall have the meanings given to them in the Loan Agreement and
the following terms shall have the following meanings, unless the context
otherwise requires:
 
“Code” shall mean the Uniform Commercial Code as the same may from time to time
be in effect in the State of New York.
 
“Collateral” shall have the meaning assigned to it in Section 2 of this Security
Agreement.
 
“Licenses” shall mean the trademark license agreements of Borrower designated on
Schedule B hereto, as any of the same may from time to time be amended, modified
or supplemented.
 
“Proceeds” means any proceeds (as that term is defined in the Code).
 
“Trademarks” shall mean the registered trademarks and pending applications shown
in the attached Schedule A, (as the same may be amended pursuant hereto from
time to time), and those trademarks which are hereafter adopted or acquired by
Borrower, and all right, title and interest therein and thereto, and all
registrations, applications, and recordings thereof, including, without
limitation, applications, registrations and recordings in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof, or any foreign country, all whether now owned or
hereafter acquired by Borrower.
 
2. Grant of Security Interest.  As collateral security for the prompt payment of
the Obligations, Borrower hereby grants and conveys to Lender a security
interest in and to (i) the entire right, title and interest of Borrower in and
to the Trademarks, including
 
 
 

--------------------------------------------------------------------------------

 
 
without limitation all renewals thereof, all proceeds of infringement suits, the
rights to sue for past, present and future infringements and all rights
corresponding thereto and the goodwill of the business to which each of the
Trademarks relates and (ii) all of Borrower’s right, title and interest in, to
and under the following:
 
(a) all Licenses;
 
(b) all Accounts, contract rights and General Intangibles arising under or
relating to each and every License (including, without limitation, (A) all
moneys due and to become due under any License, (B) any damages arising out of
or for breach or default in respect of any such License, (C) all other amounts
from time to time paid or payable under or in connection with any such License,
and (D) the right of Borrower to terminate any such License or to perform and to
exercise all remedies thereunder); and,
 
(c) to the extent not otherwise included, all Proceeds of any or all of the
foregoing.  All of the property referred to in this paragraph 2 is hereafter
collectively called the “Collateral”;
 
provided that the Collateral shall not include any of the following;
 
(i) any intent-to-use United States trademark application for which neither (i)
an amendment to allege use to bring the application into conformity with 15
U.S.C. § 1051(a) has been filed with and accepted by the United States Patent
and Trademark Office, nor (ii) a verified statement of use under 15 U.S.C. §
1051(d) has been filed with and accepted by the United States Patent and
Trademark Office; and
 
(ii) any rights or interest of Borrower in, to or under any License to the
extent that such License, by the express terms of a valid and enforceable
restriction in favor of Borrower, (i) prohibits, or requires any consent or
establishes any other condition for, an assignment thereof or a grant of a
security interest therein by Borrower or (ii) would give any party to such
License other than Borrower an enforceable right to terminate its obligations
thereunder; provided that (A) this exclusion shall not apply to the extent the
applicable prohibition, requirement or right is ineffective or unenforceable
under the Code (including Sections 9-406, 9-407, 9-408 and 9-409 thereof) as in
effect in the relevant jurisdiction, or any other Applicable Law and (B) all
Proceeds paid or payable to Borrower from any sale, transfer or assignment of
such License and all rights to receive such Proceeds shall be included in the
Collateral;
 
3. Representations and Warranties.  Borrower represents and warrants that:
 
(a) Except as could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change:
 
(i) The Trademarks are subsisting and have not been adjudged invalid or
unenforceable in whole or in part;
 
 
2

--------------------------------------------------------------------------------

 
 
(ii) To the best of Borrower’s knowledge, each of the Trademarks is valid and
enforceable;
 
(iii) There is no outstanding claim against Borrower that the use of any of the
Trademarks violates the rights of any third person;
 
(iv) Borrower has used, and will continue to use for the duration of this
Agreement, proper statutory notice, where appropriate, in connection with its
use of the Trademarks;
 
(v) Borrower is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each material Trademark, free and clear of
any liens, charges and encumbrances (including without limitation pledges,
assignments, licenses, registered user agreements and covenants by Borrower not
to sue third persons), except for (A) the Licenses disclosed on Schedule B
attached hereto and (B) any non-exclusive Licenses granted in the ordinary
course of business; and
 
(b) Borrower has the right to enter into this Agreement and perform its terms.
 
4. [RESERVED]
 
5. New Trademarks.  If, before the Obligations shall have been irrevocably paid
in full, Borrower shall obtain rights to any new Trademarks or become entitled
to the benefit of any trademark application or trademark for any reissue,
division, continuation, renewal, extension, or continuation in part of any
Trademark or any improvement on any Trademark, the provisions of paragraph 2
shall automatically apply thereto and Borrower shall give Lender written notice
within ninety (90) days thereof.
 
6. Covenants.  Borrower covenants and agrees with Lender that from and after the
date of this Agreement and until the Obligations are fully satisfied:
 
(a) Further Documentation; Pledge of Instruments.  At any time and from time to
time, upon the written request of Lender, Borrower will promptly and duly
execute and deliver any and all such further instruments and documents and take
such reasonable further action as Lender may reasonably deem desirable in
obtaining the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Code with respect to the liens and security
interests granted hereby.  Borrower also hereby authorizes Lender to file any
such financing or continuation statement without the signature of Borrower to
the extent permitted by applicable law.  If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note or other instrument, such note or instrument shall be
immediately pledged to Lender hereunder, duly endorsed in a manner satisfactory
to Lender.
 
(b) Maintenance of Trademarks.  Borrower will to the extent commercially
reasonable and consistent with its reasonable business judgment, not do any
 
 
3

--------------------------------------------------------------------------------

 
 
act, or omit to do any act, whereby the Trademarks or any registration or
application appurtenant thereto, may become abandoned, invalidated or
unenforceable, and shall notify Lender immediately if it knows of any reason or
has reason to know of any ground under which this result may occur with respect
to any material Trademarks.  Borrower shall to the extent commercially
reasonable and consistent with its reasonable business judgment take appropriate
action at its expense to halt the infringement of the Trademarks and shall, to
the extent commercially reasonable and consistent with its reasonable business
judgment, properly exercise its duty to control the nature and quality of the
goods offered by any licensees in connection with the Licenses, except, in each
case, to the extent that failure to take any such action could not reasonably be
expected to result in a Material Adverse Change.
 
(c) Limitation of Liens on Collateral.  Excepted for Permitted Liens, Borrower
will take such action as is necessary to remove any Lien in or to the
Collateral, and will cooperate with Lender to enforce the right, title and
interest of Lender in and to any of Borrower’s rights under any License and to
the Proceeds thereof.
 
(d) Limitations on Modifications of Licenses.  Borrower will to the extent
commercially reasonable and consistent with its reasonable business judgment,
not amend, modify, terminate or waive any provision of any License in any manner
which might materially adversely affect the value of such License or the
Trademarks as Collateral.
 
(e) Notices.  Borrower will advise Lender promptly, in reasonable detail, (i) of
any Lien (other than Permitted Liens) made or asserted against any of the
Collateral and (ii) of the occurrence of any other event which would have a
Material Adverse Change on the value of any of the Collateral or on the security
interests created hereunder.
 
(f) Limitation on Further Uses of Trademarks.  Except for Permitted Liens,
Borrower will not assign, sell, mortgage, lease, transfer, pledge, hypothecate,
grant a security interest in or lien upon, encumber, grant an exclusive or
non-exclusive license (other than non-exclusive licenses entered into by
Borrower in the ordinary course of business), or otherwise dispose of any of the
Collateral, without prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed.
 
(g) Exercise of Rights.  Borrower shall to the extent commercially reasonable
and consistent with its reasonable business judgment, exercise promptly and
diligently each and every material right which it may have under each License
(other than any right of termination).
 
7. Lender’s Appointment as Attorney-in-Fact.
 
(a) Borrower hereby irrevocably constitutes and appoints Lender and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of Borrower and in the name of Borrower or in its own name, at any time
and from time to time while an Event of Default has occurred and is continuing,
to take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to
 
 
4

--------------------------------------------------------------------------------

 
 
carry out the terms of this Agreement, including the power and right, to do the
following with respect to any and all of the Collateral:
 
(i) To ask, demand, collect, receive and give acquittances and receipts for any
and all moneys due and to become due under any License and, in the name of
Borrower or its own name or otherwise, to take possession of and endorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any License and to file any claim or to take any
other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any and all such moneys due
under any License whenever payable;
 
(ii) To pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Agreement and to pay all or any
part of the premiums therefor and the costs thereof; and
 
(iii) (A) To direct any party liable for any payment under any of the Licenses
to make payment of any and all moneys due and to become due thereunder directly
to Lender or as Lender shall direct; (B) to receive payment of and receipt for
any and all moneys, claims and other amounts due and to become due at any time
in respect of or arising out of any Collateral; (C) to commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any part thereof and to enforce any
other right in respect of any Collateral; (D) to defend any suit, action or
proceeding brought against Borrower with respect to any Collateral; (E) to
settle, compromise, or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as Lender may
deem appropriate; and (F) generally to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though Lender were the absolute owner thereof for all
purposes, and to do, at Lender’s option all acts and things which Lender deems
necessary to protect, preserve or realize upon the Collateral and Lender’s
security interest therein, in order to effect the intent of this Agreement, all
as fully and effectively as Borrower might do.
 
(b) This power of attorney is a power coupled with an interest and shall be
irrevocable until the Obligations are paid in full and until there is no
commitment by Lender to make further advances, incur obligations or otherwise
give value.  Notwithstanding the foregoing, Borrower further agrees to execute
any additional documents which Lender may require in order to confirm this power
of attorney, or which Lender may deem necessary to enforce any of its rights
contained in this Agreement.
 
(c) The powers conferred on Lender hereunder are solely to protect its interests
in the Collateral and shall not impose any duty upon it to exercise any such
powers.  Lender shall be accountable only for amounts that it actually receives
as a result of the exercise of such powers and neither it nor any of its
officers, directors, employees or agents shall be responsible to Borrower for
any act or failure to act, except for its own gross (not mere) negligence,
willful misconduct or material breach.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Borrower also authorizes Lender to execute, in connection with the sale
provided for in paragraph 9(b) of this Agreement, any endorsements, assignments
or other instruments of conveyance or transfer with respect to the Collateral.
 
8. Performance by Lender of Borrower’s Obligations.  If Borrower fails to
perform or comply with any of its agreements contained herein and Lender, as
provided for by the terms of this Agreement, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the expenses of
Lender incurred in connection with such performance or compliance shall be
payable by Borrower to Lender on demand and shall constitute Obligations secured
hereby.
 
9. Remedies, Rights Upon Event of Default.
 
(a) If an Event of Default shall occur and be continuing:
 
(i) All payments received by Borrower under or in connection with any of the
Collateral shall be held by Borrower in trust for Lender, shall be segregated
from other funds of Borrower and shall forthwith upon receipt by Borrower, be
turned over to Lender, in the same form as received by Borrower (duly indorsed
by Borrower to Lender, if required); and
 
(ii) Any and all such payments so received by Lender (whether from Borrower or
otherwise) may, in the sole discretion of Lender, be held by Lender as
collateral security for, and/or then or at any time thereafter applied in whole
or in part by Lender against all or any part of the Obligations in such order as
Lender shall elect.  Any balance of such payments held by Lender and remaining
after payment in full of all the Obligations shall be paid over to Borrower or
to whomsoever may be lawfully entitled to receive the same.
 
(b) If any Event of Default shall occur and be continuing, Lender may exercise
in addition to all other rights and remedies granted to it in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the
Code.  Borrower shall remain liable for any deficiency if the proceeds of any
sale or disposition of the Collateral are insufficient to pay all amounts to
which Lender is entitled.  Borrower shall also be liable for the reasonable fees
of any attorneys employed by Lender to collect any such deficiency and also as
to any reasonable attorney’s fees incurred by Lender with respect to the
collection of any of the Obligations and the enforcement of any of Lender’s
respective rights hereunder.
 
10. Termination.  At such time as the Obligations are irrevocably satisfied in
full and the Loan Agreement is irrevocably terminated, this Agreement shall
terminate and Lender shall execute and deliver to Borrower all such releases,
deeds, assignments and other instruments as may be necessary or proper to
re-vest in Borrower full title to the Trademarks, subject to any disposition
thereof which may have been made by Lender pursuant hereto.
 
 
6

--------------------------------------------------------------------------------

 
 
11. Notices.  Any notice to Lender or Borrower under this Agreement shall be
given in the manner and to the parties designated in the Loan Agreement.
 
12. No Waiver.  No course of dealing between Borrower and Lender, nor any
failure to exercise, nor any delay in exercising, on the part of Lender, any
right, power or privilege hereunder or under the Loan Agreement shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
13. Cumulative Remedies.  All of Lender’s rights and remedies with respect to
the Collateral, whether established hereby or by the Loan Agreement, or by any
other agreements or by law, shall be cumulative and may be exercised singularly
or con­currently.
 
14. Severability.  The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid and unenforceable in whole or in part
in any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.
 
15. No Modification Except in Writing.  No amendment or waiver of any provision
of this Agreement shall be effective unless the same shall be in writing
executed by the parties hereto.
 
16. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of Borrower and Lender, all future holders of the Obligations and
their respective successors and assigns, except that Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of Lender.
 
17. Governing Law.  This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of law principles that would
require or permit the laws of any other jurisdiction to apply.
 
18. Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
19. Counterparts; Facsimile.  This Agreement may be executed by the parties
hereto in one or more counterparts, each of which shall be deemed an original
and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.
 


[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.
 

 
REIS SERVICES, LLC
         
By:    /s/ Mark P. Cantaluppi                          
 
Name:    Mark P. Cantaluppi
 
Title:          Chief Financial Officer
         
CAPITAL ONE, NATIONAL ASSOCIATION
         
By:     /s/ Marc Einerman                                 
 
Name:        Marc Einerman
 
Title:          Vice President
       




 
 
 

--------------------------------------------------------------------------------

 

STATE OF NEW YORK                                                       )
                  )           ss:
COUNTY OF NEW YORK                         )


On the ____ day of ___________, 2012, before me personally came
_______________________ to me known, who being by me duly sworn, did depose and
say s/he is the ______________ of REIS SERVICES, LLC, the limited liability
company described in and which executed the foregoing instrument; and that s/he
signed her/his name thereto by order of said limited liability company.
 
____________________________
Notary Public


My Commission Expires:




STATE OF NEW YORK                                                       )
                  )           ss:
COUNTY OF NEW YORK                         )


Before me, the undersigned, on this ____ day of __________________, 2012,
personally appeared __________________, to me known personally, and who being by
me duly sworn, deposes and says that s/he is the _____________________ of
CAPITAL ONE, NATIONAL ASSOCIATION, and that s/he was authorized to sign her/his
name thereto.
 


____________________________
Notary Public


My Commission Expires:



 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
REGISTRATION OR APPLICATION NO.
 
COUNTRY
REGISTRATION OR FILING DATE
 
MARK
3,841,149
United States
8/31/10
REIS
3,519,406
United States
10/21/08
Reis Logo
3,163,818
United States
10/24/06
YOUR WINDOW ONTO THE REAL ESTATE MARKET
3,970,125
United States
5/31/11
REISREPORTS




Schedule A - 1
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
LICENSES
 


 
None.
 


 


Exhibit B - 1
 